In an action for declaratory and injunctive relief, plaintiffs appeal from an order and judgment (one paper) of the Suprenie Court, Westchester County, dated July 23, 1973, which denied their motion for a preliminary injunction and, without a trial, declared the rights of the parties. Order and judgment modified by striking therefrom all the decretal provisions other than that which denied plaintiffs’ motion for a preliminary injunction. As so modified, order and judgment affirmed, with $20 costs and disbursements. In our opinion, before the rights of the parties may be declared, a trial must be held upon plaintiffs’ claim of a 'denial of their right to equal protection of the laws. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.